DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Arguments/Remarks filed on 06/22/2022 with respect to amended independent claim 1 have been fully considered. Based on the claim amendments further consideration and search was conducted resulting in a new ground of rejection presented below. The independent claims 1, 25 and 33-38 have not overcome the claim rejections as shown below. 
Claims 1-7, 9-12, 16-23, 25-38 are pending. 
Claims 8, 13-15 and 24 were canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Huawei ‘893, Kim and Pelletier do not teach or suggest the amended features regarding the Msg1 and Msg2.
Based on the amended features of the claim, further consideration and search was performed. The prior arts Li et al. (US 2019/0075598), hereinafter “Li” and of Jiang et al. (US 2019/0223227), hereinafter “Jiang”, were found to disclose the argued and amended features, as discussed below in the Claim Rejections.
Therefore, based on the new ground of rejection presented below, the amended independent claim 1 is rendered unpatentable. Independent claims 25 and 33-38 recite similar distinguishing features as claim 1, thus are also rendered unpatentable. As a result the features of the claims are shown by the cited references as set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
            Such limitations are: “means for transmitting”, “means for determining” and “means for selecting” in claim 35; and “means for detecting”, “means for determining”, “means for configuring” and “means for transmitting” in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification (PGPUB 2020/0037309) recites in Fig. 5, [0131]-[0135] and Fig. 9, [0165]-[0168] the corresponding hardware to perform the claim limitations mentioned above, where the hardware includes processors, DSPs, ASICs and FPGAs, etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 18-19, 22, 25-26, 30 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0075598), hereinafter “Li” in view of Jiang et al. (US 2019/0223227), hereinafter “Jiang”.

As to claim 1, Li teaches a method for wireless communication at a user equipment (UE), comprising: 
transmitting an autonomous uplink transmission to a network device using a configured resource set (Li, Fig. 4, [0058]-[0059], Figs. 6A-6B, the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource, where the gNB configures via system information signaling resources for PRACH preamble and resources for contention based data. Fig. 7, [0101]-[0102], Fig. 8, [0106], the UE decides to start the RA procedure using a configured RACH resource. [0123], the RACH configuration includes information about resources), the autonomous uplink transmission comprising a message one (Msg1) of a random access procedure (Li, Fig. 4, [0058]-[0059], the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource. The Msg 1 is transmitted in a two-step random access procedure. Fig. 7, [0103], Fig. 8, [0106], the UE transmits the PRACH preamble and the message during the random access procedure), the Msg1 comprising reference signals and data signals (Li, Fig. 4, [0058]-[0059], the new Msg 1 includes a preamble portion and an information portion. [0055], the Msg3 included in the new Msg 1 includes a connection request, UE ID, etc.); 
determining whether a response signal was received from the network device in response to the autonomous uplink transmission (Li, Fig. 4, Fig. 5C, [0082], the UE determines whether a response (new Msg 2) to the signal (the new Msg 1) is received from the gNB. Fig. 7, [0103]-[0104], Fig. 8, [0106]-[0107], the UE monitors a response (new Msg 2) from the gNB after transmitting the PRACH preamble and message (the new Msg 1)); 
based on determining that the response signal was received, determining that the response signal indicates that the network device received the reference signals but not the data signals (Li, 5D, [0086]-[0087], the UE determines from the received response (new Msg 2) that only the preamble portion of the signal (the new Msg 1) is successfully detected by the gNB. Only detecting the preamble portion indicates that the information portion was not successfully detected. Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the UE determines from the RACH response (new Msg 2) that only a preamble portion of the new Msg 1 was successfully detected without a successful detection of the information portion of the new Msg 1), the response signal comprising a message two (Msg2) of the random access procedure (Li, Fig. 4, 5D, 8, 9A, the new Msg 2 is a response to the new Msg 1 transmitted during the random access procedure); and 
selecting an uplink transmission scheme to use for subsequent transmissions to the network device, the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the network device and that the response signal indicates that the network device received the reference signals but not the data signals (Li, Fig. 2, Fig. 4, Fig. 5D, [0086]-[0087], [0089]-[0091], the UE switches/falls back to the RA procedure of the second RA type (four step RA) to transmit a signal (Msg 3 shown in Fig. 2) to the gNB as part of the four step RA procedure. Fig. 8, [0107]-[0109], Fig. 9A, [0119]-[0120], the switch/fall back to the second RA type is based on the determination that only the preamble portion of the signal (the new Msg 1) is successfully detected by the gNB without a successful detection of the information portion of the new Msg 1. The new Msg 2 includes an indicator, transmission format, a resource, a detection result indicator, etc. to inform the UE the detection result at the gNB. The indicator set to “0” denotes success of partial detection (i.e., only the preamble portion is detected)).

Li teaches the claimed limitations as stated above. As discussed above, Li discloses that the new Msg 1 includes a preamble portion and an information portion. Li does not explicitly teach the following underlined features: regarding claim 1, the Msg1 comprising reference signals.

However, Jiang teaches the Msg1 comprising reference signals (Jiang, [0064], the UE autonomously initiates the random access procedure, where the UE transmits msg.1. The msg.1 includes reference signals. Li’s preamble portion (Msg1 of Fig. 2 in Li) is analogous to Jiang’s msg.1 which includes reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Jiang, in order to perform uplink timing/channel estimation/channel quality measurement between a UE and a base station (Jiang, [0112]).

As to claim 2, Li teaches further comprising: 
determining that no response signal was received from the network device (Li, Fig. 5C, [0082]-[0083], the UE determines that no response was received from the gNB. Fig. 8, [0110], no response is received at block 840).

As to claim 3, Li teaches further comprising: 
performing a retransmission of the autonomous uplink transmission using the configured resource set or using a different configured resource set (Li, [0103], Fig. 8, [0106], [0110], the UE goes back to step 830 to transmit again the PRACH preamble and message using the configured RACH resource). 

As to claim 4, Li teaches further comprising: 
performing a power ramp-up procedure for the retransmission of the autonomous uplink transmission (Li, Fig. 8, [0110]-[0111], the UE performs power ramping for a number of access attempts (new Msg 1 transmissions) until a threshold is exceeded). 

As to claim 5, Li teaches further comprising: 
selecting a legacy uplink transmission scheme to use to retransmit the autonomous uplink transmission (Li, [0103], Fig. 8, [0106], [0110]-[0111], the UE goes back to step 830 to transmit again the PRACH preamble and message using the configured RACH resource RACH resource. This retransmission is based on the two-step RA procedure. The UE also switches to the four-step RA procedure to further retransmit the new Msg 1 via different messages, the Msg1 and Msg3 of Fig. 2). 

As to claim 6, Li teaches wherein the determining that no response signal was received from the network device is based at least in part on a determination that no response signal was received within a response window (Li, Fig. 5C, [0082]-[0083], [0100], Fig. 8, [0110], the UE determines that no RACH response was received from the gNB within a given time window).

As to claim 7, Li teaches wherein the response window is based at least in part on an acknowledgement/negative-acknowledgement (ACK/NACK) response window, a random access response window (Li, Fig. 5C, [0082]-[0083], [0100], Fig. 8, [0110], the UE determines that no RACH response was received from the gNB within a given time window), or a combination thereof. 

As to claim 18, Li teaches wherein the response signal comprises a fallback indicator (Li, [0087], [0091], the response signal includes a type indicator), further comprising: 
selecting, based at least in part on the fallback indicator, a legacy transmission scheme to use for retransmitting the autonomous uplink transmission (Li, [0087], [0091], the UE falls back to the second RA type to retransmit the preamble and data when the response signal includes the indicator indicating the second RA type of an RA procedure. [0100], the UE falls back to the four-step RA procedure when it receives the response indicating that only the preamble was detected and not the message transmitted together with the preamble. The UE retransmits the preamble and data).

As to claim 19, Li teaches wherein the response signal comprises a fallback indicator, further comprising:
skipping, based at least in part on the fallback indicator, a first portion of the legacy transmission scheme when retransmitting the autonomous uplink transmission (Li, [0087], [0090]-[0091], the response signal includes a detection result or a type indicator, which are used by the UE to fall back to the second RA type to perform the retransmission. The second RA type procedure starts at the third step skipping the first and second steps of the second RA type procedure).

As to claim 22, Li teaches further comprising: 
decoding one or more bits or fields in the response signal to determine that the response signal indicates that the network device received the reference signals but not the data signals (Li, Fig. 4, [0089]-[0091], [0120], [0140], the UE decodes the RACH response from the gNB which indicates successful detection of only a preamble portion of the signal without a successful detection of the information portion of the signal. This is indicated by including an indicator in the RACH response, such as “0” or “1”).

As to claim 25, Li teaches a method for wireless communication at a network device, comprising: 
detecting an autonomous uplink transmission from a user equipment (UE) over a configured resource set (Li, Fig. 4, [0058]-[0059], Figs. 6A-6B, the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource, where the gNB configures via system information signaling resources for PRACH preamble and resources for contention based data. Fig. 7, [0101]-[0102], Fig. 8, [0106], the UE decides to start the RA procedure using a configured RACH resource. [0123], the RACH configuration includes information about resources), the autonomous uplink transmission comprising a message one (Msg1) of a random access procedure (Li, Fig. 4, [0058]-[0059], the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource. The Msg 1 is transmitted in a two-step random access procedure. Fig. 7, [0103], Fig. 8, [0106], the UE transmits the PRACH preamble and the message during the random access procedure), the Msg1 comprising reference signals and data signals (Li, Fig. 4, [0058]-[0059], the new Msg 1 includes a preamble portion and an information portion. [0055], the Msg3 included in the new Msg 1 includes a connection request, UE ID, etc.); 
determining that the reference signals but not the data signals are detected in the autonomous uplink transmission (Li, 5D, [0086]-[0087], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB determines that only the preamble portion of the signal (the new Msg 1) is successfully detected without a successful detection of the information portion of the new Msg 1. Only detecting the preamble portion indicates that the information portion was not successfully detected); 
configuring, based at least in part on the determining, a response signal for transmission to the UE to indicate the reference signals were received but not the data signals (Li, Fig. 5D, [0086]-[0087], [0090]-[0091], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB generates the new Msg 2 based on determining that he preamble portion of the signal (the new Msg 1) is successfully detected without a successful detection of the information portion of the new Msg 1. The new Msg 2 include indicators used by the UE to further preform two-step RA or four-step RA. The new Msg 2 is transmitted to the UE); and 
transmitting the response signal to the UE, the response signal comprising a message two (Msg2) of the random access procedure (Li, Fig. 4, 5D, [0086]-[0087], [0090]-[0091], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB transmits the new Msg 2 to the UE, where the new Msg 2 a response to the new Msg 1 transmitted during the random access procedure).

Li teaches the claimed limitations as stated above. As discussed above, Li discloses that the new Msg 1 includes a preamble portion and an information portion. Li does not explicitly teach the following underlined features: regarding claim 25, the Msg1 comprising reference signals.

However, Jiang teaches the Msg1 comprising reference signals (Jiang, [0064], the UE autonomously initiates the random access procedure, where the UE transmits msg.1. The msg.1 includes reference signals. Li’s preamble portion (Msg1 of Fig. 2 in Li) is analogous to Jiang’s msg.1 which includes reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Jiang, in order to perform uplink timing/channel estimation/channel quality measurement between a UE and a base station (Jiang, [0112]).

As to claim 26, Li teaches further comprising: 
configuring the response signal to comprises an indicator associated with the network device receiving the reference signals (Li, Fig. 4, [0089]-[0091], [0120], [0140], the gNB transmits to the UE the RACH response indicating successful detection of only a preamble portion of the signal without a successful detection of the information portion of the signal. This is indicated by including an indicator in the RACH response, such as “0”, “1”, or RA type).

As to claim 30, Li teaches further comprising: 
configuring the response signal to indicate a fallback indicator (Li, [0087], [0091], the response signal includes a type indicator); and 
receiving a retransmission of the autonomous uplink transmission according to a legacy transmission scheme (Li, [0087], [0091], the UE falls back to the second RA type to retransmit the preamble and data when the response signal includes the indicator indicating the second RA type of an RA procedure. [0100], the UE falls back to the four-step RA procedure when it receives the response indicating that only the preamble was detected and not the message transmitted together with the preamble. The UE retransmits the preamble and data).

As to claim 33, Li teaches an apparatus for wireless communication at a user equipment (UE) (Li, Fig. 4, Fig. 13, [0152], a UE (terminal device)), comprising: 
a processor (Li, Fig. 13, [0154], the UE includes a processor 1321), 
memory coupled with the processor (Li, Fig. 13, [0154], the UE includes mem coupled to the processor 1321); and 
instructions stored in the memory and executable by the processor to cause the UE to (Li, Fig. 13, [0154], the mem stores a prog executed by the processor to perform the functions of the UE): 
transmit an autonomous uplink transmission to a network device using a configured resource set (Li, Fig. 4, [0058]-[0059], Figs. 6A-6B, the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource, where the gNB configures via system information signaling resources for PRACH preamble and resources for contention based data. Fig. 7, [0101]-[0102], Fig. 8, [0106], the UE decides to start the RA procedure using a configured RACH resource. [0123], the RACH configuration includes information about resources), the autonomous uplink transmission comprising a message one (Msg1) of a random access procedure (Li, Fig. 4, [0058]-[0059], the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource. The Msg 1 is transmitted in a two-step random access procedure. Fig. 7, [0103], Fig. 8, [0106], the UE transmits the PRACH preamble and the message during the random access procedure), the Msg1 comprising reference signals and data signals (Li, Fig. 4, [0058]-[0059], the new Msg 1 includes a preamble portion and an information portion. [0055], the Msg3 included in the new Msg 1 includes a connection request, UE ID, etc.); 
determine whether a response signal was received from the network device in response to the autonomous uplink transmission (Li, Fig. 4, Fig. 5C, [0082], the UE determines whether a response (new Msg 2) to the signal (the new Msg 1) is received from the gNB. Fig. 7, [0103]-[0104], Fig. 8, [0106]-[0107], the UE monitors a response (new Msg 2) from the gNB after transmitting the PRACH preamble and message (the new Msg 1)); 
based on determining that the response signal was received, determining that the response signal indicates that the network device received the reference signals but not the data signals (Li, 5D, [0086]-[0087], the UE determines from the received response (new Msg 2) that only the preamble portion of the signal (the new Msg 1) is successfully detected by the gNB. Only detecting the preamble portion indicates that the information portion was not successfully detected. Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the UE determines from the RACH response (new Msg 2) that only a preamble portion of the new Msg 1 was successfully detected without a successful detection of the information portion of the new Msg 1), the response signal comprising a message two (Msg2) of the random access procedure (Li, Fig. 4, 5D, 8, 9A, the new Msg 2 is a response to the new Msg 1 transmitted during the random access procedure); and 
select an uplink transmission scheme to use for subsequent transmissions to the network device, the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the network device and that the response signal indicates that the network device received the reference signals but not the data signals (Li, Fig. 2, Fig. 4, Fig. 5D, [0086]-[0087], [0089]-[0091], the UE switches/falls back to the RA procedure of the second RA type (four-step RA) to transmit a signal (Msg 3 shown in Fig. 2) to the gNB as part of the four step RA procedure. Fig. 8, [0107]-[0109], Fig. 9A, [0119]-[0120], the switch/fall back to the second RA type is based on the determination that only the preamble portion of the signal (the new Msg 1) is successfully detected by the gNB without a successful detection of the information portion of the new Msg 1. The new Msg 2 includes an indicator, transmission format, a resource, a detection result indicator, etc. to inform the UE the detection result at the gNB. The indicator set to “0” denotes success of partial detection (i.e., only the preamble portion is detected)).

Li teaches the claimed limitations as stated above. As discussed above, Li discloses that the new Msg 1 includes a preamble portion and an information portion. Li does not explicitly teach the following underlined features: regarding claim 33, the Msg1 comprising reference signals.

However, Jiang teaches the Msg1 comprising reference signals (Jiang, [0064], the UE autonomously initiates the random access procedure, where the UE transmits msg.1. The msg.1 includes reference signals. Li’s preamble portion (Msg1 of Fig. 2 in Li) is analogous to Jiang’s msg.1 which includes reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Jiang, in order to perform uplink timing/channel estimation/channel quality measurement between a UE and a base station (Jiang, [0112]).

As to claim 34, Li teaches an apparatus for wireless communication at a network device (Li, Fig. 4, Fig. 13, [0152], a gNB (network device)), comprising: 
a processor (Li, Fig. 13, [0153], the gNB includes a processor 1311), 
memory coupled with the processor (Li, Fig. 13, [0153], the gNB includes mem coupled to the processor 1311); and 
instructions stored in the memory and executable by the processor to cause the network device to (Li, Fig. 13, [0153], the mem stores a prog executed by the processor to perform the functions of the gNB): 
detect an autonomous uplink transmission from a user equipment (UE) over a configured resource set (Li, Fig. 4, [0058]-[0059], Figs. 6A-6B, the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource, where the gNB configures via system information signaling resources for PRACH preamble and resources for contention based data. Fig. 7, [0101]-[0102], Fig. 8, [0106], the UE decides to start the RA procedure using a configured RACH resource. [0123], the RACH configuration includes information about resources), the autonomous uplink transmission comprising a message one (Msg1) of a random access procedure (Li, Fig. 4, [0058]-[0059], the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource. The Msg 1 is transmitted in a two-step random access procedure. Fig. 7, [0103], Fig. 8, [0106], the UE transmits the PRACH preamble and the message during the random access procedure), the Msg1 comprising reference signals and data signals (Li, Fig. 4, [0058]-[0059], the new Msg 1 includes a preamble portion and an information portion. [0055], the Msg3 included in the new Msg 1 includes a connection request, UE ID, etc.); 
determine that the reference signals but not the data signals are detected in the autonomous uplink transmission (Li, 5D, [0086]-[0087], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB determines that only the preamble portion of the signal (the new Msg 1) is successfully detected without a successful detection of the information portion of the new Msg 1. Only detecting the preamble portion indicates that the information portion was not successfully detected); 
configure, based at least in part on the determining, a response signal for transmission to the UE to indicate the reference signals were received but not the data signals (Li, Fig. 5D, [0086]-[0087], [0090]-[0091], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB generates the new Msg 2 based on determining that he preamble portion of the signal (the new Msg 1) is successfully detected without a successful detection of the information portion of the new Msg 1. The new Msg 2 include indicators used by the UE to further preform two-step RA or four-step RA. The new Msg 2 is transmitted to the UE); and 
transmit the response signal to the UE, the response signal comprising a message two (Msg2) of the random access procedure (Li, Fig. 4, 5D, [0086]-[0087], [0090]-[0091], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB transmits the new Msg 2 to the UE, where the new Msg 2 a response to the new Msg 1 transmitted during the random access procedure).

Li teaches the claimed limitations as stated above. As discussed above, Li discloses that the new Msg 1 includes a preamble portion and an information portion. Li does not explicitly teach the following underlined features: regarding claim 34, the Msg1 comprising reference signals.

However, Jiang teaches the Msg1 comprising reference signals (Jiang, [0064], the UE autonomously initiates the random access procedure, where the UE transmits msg.1. The msg.1 includes reference signals. Li’s preamble portion (Msg1 of Fig. 2 in Li) is analogous to Jiang’s msg.1 which includes reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Jiang, in order to perform uplink timing/channel estimation/channel quality measurement between a UE and a base station (Jiang, [0112]).

As to claim 35, Li teaches an apparatus for wireless communication at a user equipment (UE) (Li, Fig. 4, Fig. 13, [0152], a UE (terminal device)), comprising: 
means for transmitting (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) (Li, Fig. 13, the UE includes a TX/RX to transmit and receive signals) an autonomous uplink transmission to a network device using a configured resource set (Li, Fig. 4, [0058]-[0059], Figs. 6A-6B, the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource, where the gNB configures via system information signaling resources for PRACH preamble and resources for contention based data. Fig. 7, [0101]-[0102], Fig. 8, [0106], the UE decides to start the RA procedure using a configured RACH resource. [0123], the RACH configuration includes information about resources), the autonomous uplink transmission comprising a message one (Msg1) of a random access procedure (Li, Fig. 4, [0058]-[0059], the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource. The Msg 1 is transmitted in a two-step random access procedure. Fig. 7, [0103], Fig. 8, [0106], the UE transmits the PRACH preamble and the message during the random access procedure), the Msg1 comprising reference signals and data signals (Li, Fig. 4, [0058]-[0059], the new Msg 1 includes a preamble portion and an information portion. [0055], the Msg3 included in the new Msg 1 includes a connection request, UE ID, etc.); 
means for determining (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) (Li, Fig. 13, [0154], the UE includes a processor 1321) whether a response signal was received from the network device in response to the autonomous uplink transmission (Li, Fig. 4, Fig. 5C, [0082], the UE determines whether a response (new Msg 2) to the signal (the new Msg 1) is received from the gNB. Fig. 7, [0103]-[0104], Fig. 8, [0106]-[0107], the UE monitors a response (new Msg 2) from the gNB after transmitting the PRACH preamble and message (the new Msg 1)); 
based on determining that the response signal was received, means for determining (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) (Li, Fig. 13, [0154], the UE includes a processor 1321) that the response signal indicates that the network device received the reference signals but not the data signals (Li, 5D, [0086]-[0087], the UE determines from the received response (new Msg 2) that only the preamble portion of the signal (the new Msg 1) is successfully detected by the gNB. Only detecting the preamble portion indicates that the information portion was not successfully detected. Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the UE determines from the RACH response (new Msg 2) that only a preamble portion of the new Msg 1 was successfully detected without a successful detection of the information portion of the new Msg 1), the response signal comprising a message two (Msg2) of the random access procedure (Li, Fig. 4, 5D, 8, 9A, the new Msg 2 is a response to the new Msg 1 transmitted during the random access procedure); and 
means for selecting (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) (Li, Fig. 13, [0154], the UE includes a processor 1321) an uplink transmission scheme to use for subsequent transmissions to the network device, the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the network device and that the response signal indicates that the network device received the reference signals but not the data signals (Li, Fig. 2, Fig. 4, Fig. 5D, [0086]-[0087], [0089]-[0091], the UE switches/falls back to the RA procedure of the second RA type (four-step RA) to transmit a signal (Msg 3 shown in Fig. 2) to the gNB as part of the four step RA procedure. Fig. 8, [0107]-[0109], Fig. 9A, [0119]-[0120], the switch/fall back to the second RA type is based on the determination that only the preamble portion of the signal (the new Msg 1) is successfully detected by the gNB without a successful detection of the information portion of the new Msg 1. The new Msg 2 includes an indicator, transmission format, a resource, a detection result indicator, etc. to inform the UE the detection result at the gNB. The indicator set to “0” denotes success of partial detection (i.e., only the preamble portion is detected)).

Li teaches the claimed limitations as stated above. As discussed above, Li discloses that the new Msg 1 includes a preamble portion and an information portion. Li does not explicitly teach the following underlined features: regarding claim 35, the Msg1 comprising reference signals.

However, Jiang teaches the Msg1 comprising reference signals (Jiang, [0064], the UE autonomously initiates the random access procedure, where the UE transmits msg.1. The msg.1 includes reference signals. Li’s preamble portion (Msg1 of Fig. 2 in Li) is analogous to Jiang’s msg.1 which includes reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Jiang, in order to perform uplink timing/channel estimation/channel quality measurement between a UE and a base station (Jiang, [0112]).

As to claim 36, Li teaches an apparatus for wireless communication at a network device, (Li, Fig. 4, Fig. 13, [0152], a gNB (network device)) comprising: 
means for detecting (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]) (Li, Fig. 4, Fig. 13, [0153], the gNB includes a TX/RX to transmit and receive signals) an autonomous uplink transmission from a user equipment (UE) over a configured resource set (Li, Fig. 4, [0058]-[0059], Figs. 6A-6B, the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource, where the gNB configures via system information signaling resources for PRACH preamble and resources for contention based data. Fig. 7, [0101]-[0102], Fig. 8, [0106], the UE decides to start the RA procedure using a configured RACH resource. [0123], the RACH configuration includes information about resources), the autonomous uplink transmission comprising a message one (Msg1) of a random access procedure (Li, Fig. 4, [0058]-[0059], the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource. The Msg 1 is transmitted in a two-step random access procedure. Fig. 7, [0103], Fig. 8, [0106], the UE transmits the PRACH preamble and the message during the random access procedure), the Msg1 comprising reference signals and data signals (Li, Fig. 4, [0058]-[0059], the new Msg 1 includes a preamble portion and an information portion. [0055], the Msg3 included in the new Msg 1 includes a connection request, UE ID, etc.); 
means for determining (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]) (Li, Fig. 13, [0153], the gNB includes a processor 1311) that the reference signals but not the data signals are detected in the autonomous uplink transmission (Li, 5D, [0086]-[0087], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB determines that only the preamble portion of the signal (the new Msg 1) is successfully detected without a successful detection of the information portion of the new Msg 1. Only detecting the preamble portion indicates that the information portion was not successfully detected); 
means for configuring (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]) (Li, Fig. 13, [0153], the gNB includes a processor 1311), based at least in part on the determining, a response signal for transmission to the UE to indicate the reference signals where received but not the data signals (Li, Fig. 5D, [0086]-[0087], [0090]-[0091], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB generates the new Msg 2 based on determining that he preamble portion of the signal (the new Msg 1) is successfully detected without a successful detection of the information portion of the new Msg 1. The new Msg 2 include indicators used by the UE to further preform two-step RA or four-step RA. The new Msg 2 is transmitted to the UE); and 
means for transmitting (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]) (Li, Fig. 4, Fig. 13, [0153], the gNB includes a TX/RX to transmit and receive signals) the response signal to the UE, the response signal comprising a message two (Msg2) of the random access procedure (Li, Fig. 4, 5D, [0086]-[0087], [0090]-[0091], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB transmits the new Msg 2 to the UE, where the new Msg 2 a response to the new Msg 1 transmitted during the random access procedure).

Li teaches the claimed limitations as stated above. As discussed above, Li discloses that the new Msg 1 includes a preamble portion and an information portion. Li does not explicitly teach the following underlined features: regarding claim 36, the Msg1 comprising reference signals.

However, Jiang teaches the Msg1 comprising reference signals (Jiang, [0064], the UE autonomously initiates the random access procedure, where the UE transmits msg.1. The msg.1 includes reference signals. Li’s preamble portion (Msg1 of Fig. 2 in Li) is analogous to Jiang’s msg.1 which includes reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Jiang, in order to perform uplink timing/channel estimation/channel quality measurement between a UE and a base station (Jiang, [0112]).

As to claim 37, Li teaches a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to (Li, Fig. 13, [0154], the mem stores a prog executed by the processor to perform the functions of the UE): 
transmit an autonomous uplink transmission to a network device using a configured resource set (Li, Fig. 4, [0058]-[0059], Figs. 6A-6B, the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource, where the gNB configures via system information signaling resources for PRACH preamble and resources for contention based data. Fig. 7, [0101]-[0102], Fig. 8, [0106], the UE decides to start the RA procedure using a configured RACH resource. [0123], the RACH configuration includes information about resources), the autonomous uplink transmission comprising a message one (Msg1) of a random access procedure (Li, Fig. 4, [0058]-[0059], the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource. The Msg 1 is transmitted in a two-step random access procedure. Fig. 7, [0103], Fig. 8, [0106], the UE transmits the PRACH preamble and the message during the random access procedure), the Msg1 comprising reference signals and data signals (Li, Fig. 4, [0058]-[0059], the new Msg 1 includes a preamble portion and an information portion. [0055], the Msg3 included in the new Msg 1 includes a connection request, UE ID, etc.); 
determine whether a response signal was received from the network device in response to the autonomous uplink transmission (Li, Fig. 4, Fig. 5C, [0082], the UE determines whether a response (new Msg 2) to the signal (the new Msg 1) is received from the gNB. Fig. 7, [0103]-[0104], Fig. 8, [0106]-[0107], the UE monitors a response (new Msg 2) from the gNB after transmitting the PRACH preamble and message (the new Msg 1)); 
based on determining that the response signal was received, determining that the response signal indicates that the network device received the reference signals but not the data signals (Li, 5D, [0086]-[0087], the UE determines from the received response (new Msg 2) that only the preamble portion of the signal (the new Msg 1) is successfully detected by the gNB. Only detecting the preamble portion indicates that the information portion was not successfully detected. Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the UE determines from the RACH response (new Msg 2) that only a preamble portion of the new Msg 1 was successfully detected without a successful detection of the information portion of the new Msg 1), the response signal comprising a message two (Msg2) of the random access procedure (Li, Fig. 4, 5D, 8, 9A, the new Msg 2 is a response to the new Msg 1 transmitted during the random access procedure); and 
select an uplink transmission scheme to use for subsequent transmissions to the network device, the selected uplink transmission scheme based at least in part on the determination that the response signal was received from the network device and that the response signal indicates that the network device received the reference signals but not the data signals (Li, Fig. 2, Fig. 4, Fig. 5D, [0086]-[0087], [0089]-[0091], the UE switches/falls back to the RA procedure of the second RA type (four-step RA) to transmit a signal (Msg 3 shown in Fig. 2) to the gNB as part of the four step RA procedure. Fig. 8, [0107]-[0109], Fig. 9A, [0119]-[0120], the switch/fall back to the second RA type is based on the determination that only the preamble portion of the signal (the new Msg 1) is successfully detected by the gNB without a successful detection of the information portion of the new Msg 1. The new Msg 2 includes an indicator, transmission format, a resource, a detection result indicator, etc. to inform the UE the detection result at the gNB. The indicator set to “0” denotes success of partial detection (i.e., only the preamble portion is detected)).

Li teaches the claimed limitations as stated above. As discussed above, Li discloses that the new Msg 1 includes a preamble portion and an information portion. Li does not explicitly teach the following underlined features: regarding claim 37, the Msg1 comprising reference signals.

However, Jiang teaches the Msg1 comprising reference signals (Jiang, [0064], the UE autonomously initiates the random access procedure, where the UE transmits msg.1. The msg.1 includes reference signals. Li’s preamble portion (Msg1 of Fig. 2 in Li) is analogous to Jiang’s msg.1 which includes reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Jiang, in order to perform uplink timing/channel estimation/channel quality measurement between a UE and a base station (Jiang, [0112]).

As to claim 38, Li teaches a non-transitory computer-readable medium storing code for wireless communication at a network device, the code comprising instructions executable by a processor to (Li, Fig. 13, [0153], the mem stores a prog executed by the processor to perform the functions of the gNB): 
detect an autonomous uplink transmission from a user equipment (UE) over a configured resource set (Li, Fig. 4, [0058]-[0059], Figs. 6A-6B, the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource, where the gNB configures via system information signaling resources for PRACH preamble and resources for contention based data. Fig. 7, [0101]-[0102], Fig. 8, [0106], the UE decides to start the RA procedure using a configured RACH resource. [0123], the RACH configuration includes information about resources), the autonomous uplink transmission comprising a message one (Msg1) of a random access procedure (Li, Fig. 4, [0058]-[0059], the UE transmits a new message 1 (Msg 1) to a gNB in an associated data resource. The Msg 1 is transmitted in a two-step random access procedure. Fig. 7, [0103], Fig. 8, [0106], the UE transmits the PRACH preamble and the message during the random access procedure), the Msg1 comprising reference signals and data signals (Li, Fig. 4, [0058]-[0059], the new Msg 1 includes a preamble portion and an information portion. [0055], the Msg3 included in the new Msg 1 includes a connection request, UE ID, etc.); 
determine that the reference signals but not the data signals are detected in the autonomous uplink transmission (Li, 5D, [0086]-[0087], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB determines that only the preamble portion of the signal (the new Msg 1) is successfully detected without a successful detection of the information portion of the new Msg 1. Only detecting the preamble portion indicates that the information portion was not successfully detected); 
configure, based at least in part on the determining, a response signal for transmission to the UE to indicate the reference signals were received but not the data signals (Li, Fig. 5D, [0086]-[0087], [0090]-[0091], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB generates the new Msg 2 based on determining that he preamble portion of the signal (the new Msg 1) is successfully detected without a successful detection of the information portion of the new Msg 1. The new Msg 2 include indicators used by the UE to further preform two-step RA or four-step RA. The new Msg 2 is transmitted to the UE); and 
transmit the response signal to the UE, the response signal comprising a message two (Msg2) of the random access procedure (Li, Fig. 4, 5D, [0086]-[0087], [0090]-[0091], Fig. 8 step 860, [0107]-[0109], Fig. 9A, [0119]-[0120], the gNB transmits the new Msg 2 to the UE, where the new Msg 2 a response to the new Msg 1 transmitted during the random access procedure).

Li teaches the claimed limitations as stated above. As discussed above, Li discloses that the new Msg 1 includes a preamble portion and an information portion. Li does not explicitly teach the following underlined features: regarding claim 38, the Msg1 comprising reference signals.

However, Jiang teaches the Msg1 comprising reference signals (Jiang, [0064], the UE autonomously initiates the random access procedure, where the UE transmits msg.1. The msg.1 includes reference signals. Li’s preamble portion (Msg1 of Fig. 2 in Li) is analogous to Jiang’s msg.1 which includes reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Jiang, in order to perform uplink timing/channel estimation/channel quality measurement between a UE and a base station (Jiang, [0112]).

Claims 9-10, 12, 16-17, 20-21, 23, 27-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0075598), hereinafter “Li” in view of Jiang et al. (US 2019/0223227), hereinafter “Jiang” and further in view of Kim et al. (US 2019/0253193), hereinafter “Kim”.

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 9, further comprising: 
selecting, based at least in part on the indication, an updated configured resource set to use for retransmitting the autonomous uplink transmission; and 
retransmitting the autonomous uplink transmission using the updated configured resource set.

As to claim 9, Kim teaches further comprising: 
selecting, based at least in part on the indication, an updated configured resource set to use for retransmitting the autonomous uplink transmission (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature indication which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. The grant-free transmission scheme is a data transmission scheme based on contention. Li discloses that the random access is performed using contention based scheme (see Li, [0003], [0058])); and 
retransmitting the autonomous uplink transmission using the updated configured resource set (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature indication which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 10, further comprising: 
decoding the response signal to determine a second identifier for an updated configured resource set to use for retransmitting the autonomous uplink transmission; and 
selecting, based at least in part on the second identifier, the updated configured resource set to use for retransmitting the autonomous uplink transmission. 

As to claim 10, Kim teaches further comprising: 
decoding the response signal to determine a second identifier for an updated configured resource set to use for retransmitting the autonomous uplink transmission (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature command which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. The grant-free transmission scheme is a data transmission scheme based on contention. Li discloses that the random access is performed using contention based scheme (see Li, [0003], [0058]). Fig. 10, [0143], [0145], when the UE receives radio signals from the eNB (DL), a processor and RF unit are used to decode the radio signals received); and 
selecting, based at least in part on the second identifier, the updated configured resource set to use for retransmitting the autonomous uplink transmission (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature command which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. The UE performs the uplink retransmission using the reselected MA signature. Fig. 10, [0143], [0145], when the UE receives radio signals from the eNB (DL), a processor and RF unit are used to decode the radio signals received). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 12, wherein the response signal comprises a power control command, further comprising: 
selecting, based at least in part on the power control command, a transmit power to use for the retransmission of the autonomous uplink transmission. 

As to claim 12, Kim teaches further comprising: 
wherein the response signal comprises a power control command (Kim, Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a TPC field indicating power ramp up, power ramp down, etc., which is used by the UE performs retransmissions), further comprising: 
selecting, based at least in part on the power control command, a transmit power to use for the retransmission of the autonomous uplink transmission (Kim, Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a TPC field indicating power ramp up, power ramp down, etc., which is used by the UE performs retransmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 16, further comprising: 
determining that the response signal conveys a negative-acknowledgement (NACK) indicator; and
performing a retransmission of the autonomous uplink transmission using the configured resources.

As to claim 16, Kim teaches further comprising: 
determining that the response signal conveys a negative-acknowledgement (NACK) indicator (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the NACK is received by the UE for the uplink retransmission, where (3) NACK is used for retransmission for maintaining the MA signature. The MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. The grant-free transmission scheme is a data transmission scheme based on contention. Li discloses that the random access is performed using contention based scheme (see Li, [0003], [0058])); and 
performing a retransmission of the autonomous uplink transmission using the configured resources (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the NACK is received by the UE for the uplink retransmission, where (3) NACK is used for retransmission for maintaining the MA signature. The MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. The uplink retransmission is performed by the UE maintaining the MA signature, which includes time/frequency resource, codes, codebooks, sequences, etc. The grant-free transmission scheme is a data transmission scheme based on contention. Li discloses that the random access is performed using contention based scheme (see Li, [0003], [0058])).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 17, further comprising: 
wherein the response signal comprises at least one of a backoff indicator, or a timing advance indicator, or a power control command, or a transport block size update indicator, or a redundancy version indicator, or a cyclic shift indicator, or an updated scrambling sequence indicator, or a retransmission request, or a resource grant for an updated configured resource set, or a combination thereof, to use for performing a retransmission of the autonomous uplink transmission.

As to claim 17, Kim teaches further comprising: 
wherein the response signal comprises at least one of a backoff indicator, or a timing advance indicator, or a power control command, or a transport block size update indicator, or a redundancy version indicator, or a cyclic shift indicator, or an updated scrambling sequence indicator, or a retransmission request, or a resource grant for an updated configured resource set, or a combination thereof, to use for performing a retransmission of the autonomous uplink transmission (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the NACK is received by the UE for the uplink retransmission, where (3) NACK is used for retransmission. The NACK includes a transmission power control (TPC) element, a redundancy version (RV) element, etc. The grant-free transmission scheme is a data transmission scheme based on contention. Li discloses that the random access is performed using contention based scheme (see Li, [0003], [0058])).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 20, wherein the response signal comprises an acknowledgement (ACK) indicator, further comprising: 
selecting, based at least in part on the ACK indicator, a transmission scheme that uses the configured resource set for subsequent transmissions to the network device.

As to claim 20, Kim teaches wherein the response signal comprises an acknowledgement (ACK) indicator (Kim, [0107], [0114], Table 1, [0129], [0130], Figs. 9(a)-(c), [0134]-[0137], an ACK is received by the UE), further comprising: 
selecting, based at least in part on the ACK indicator, a transmission scheme that uses the configured resource set for subsequent transmissions to the base station (Kim, [0107], [0114], Table 1, [0129], [0130], Figs. 9(a)-(c), [0134]-[0137], after receiving the ACK the UE may maintain a used MA signature for transmission. The UE sets an NDI that indicates new data transmission. The MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 21, further comprising: 
determining that the response signal was received from the base station based at least in part on an identifier associated with the configured resource set, on the identifier associated with the reference signals, or a combination thereof.

As to claim 21, Kim teaches further comprising: 
determining that the response signal was received from the base station based at least in part on an identifier associated with the configured resource set, on the identifier associated with the reference signals, or a combination thereof (Kim, [0107], [0114], [0127], Table 1, [0129]-[0130], [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the UE receives a response (ACK/NACK transmission) from the reception end (eNB) and determines that the ACK/NACK transmission indicates that the DM-RS/signature was successfully received and confirms that the data transmitted by the UE has not been successfully received by the eNB. The ACK/NACK transmission includes a target UE ID or temporary UE ID associated with the DM-RS/signature transmitted by the UE. In a different case, the ACK/NACK transmission includes an MA signature index paired with a corresponding DM-RS index and command UE(s) to perform retransmission after reselecting an MA signature. The ACK/NACK also includes a MA signature reselection field, power, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 23, further comprising: 
identifying, based at least in part on the response signal, an updated configured resource set, wherein the updated configured resource set indicates that the response signal indicates that the network device received the reference signals but not the data signals.

As to claim 23, Kim teaches further comprising: 
identifying, based at least in part on the response signal, an updated configured resource set (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature indication which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc.), wherein the updated configured resource set indicates that the response signal indicates that the network device received the reference signals but not the data signals (Kim, [0107], [0114], Table 1, Case 2, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the reselection of the MA signature including time/frequency resources indicates that the eNB received the DM-RS but failed to decode and receive the UL data of the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 27, further comprising: 
receiving a retransmission of the autonomous uplink transmission on an updated configured resource set.

As to claim 27, Kim teaches further comprising: 
receiving a retransmission of the autonomous uplink transmission on an updated configured resource set (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature indication which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. The grant-free transmission scheme is a data transmission scheme based on contention. Li discloses that the random access is performed using contention based scheme (see Li, [0003], [0058])).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 28, further comprising: 
configuring the response signal to indicate an identifier for an updated configured resource set to use for retransmitting the autonomous uplink transmission; and 
receiving the retransmission of the autonomous uplink transmission on the updated configured resource set.

As to claim 28, Kim teaches further comprising: 
configuring the response signal to indicate an identifier for an updated configured resource set to use for retransmitting the autonomous uplink transmission (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature indication which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc.); and 
receiving the retransmission of the autonomous uplink transmission on the updated configured resource set (Kim, [0012], [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a reselection MA signature indication which is used by the UE for the uplink retransmission, where the MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. The UE retransmits the DM-RS/MA signature and UL data to the eNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 29, further comprising:
configuring the response signal to indicate a power control command.

As to claim 29, Kim teaches further comprising:
configuring the response signal to indicate a power control command (Kim, Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the ACK/NACK includes a TPC field indicating power ramp up, power ramp down, etc., which is used by the UE performs retransmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 31, further comprising: 
configuring the response signal to indicate a negative-acknowledgement (NACK) indication; and 
receiving a retransmission of the autonomous uplink transmission using the configured resources.

As to claim 31, Kim teaches further comprising: 
configuring the response signal to indicate a negative-acknowledgement (NACK) indication (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], a NACK transmitted by the eNB to the UE for the uplink retransmission, where (3) NACK is used for retransmission for maintaining the MA signature. The MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. The grant-free transmission scheme is a data transmission scheme based on contention. Li discloses that the random access is performed using contention based scheme (see Li, [0003], [0058])); and 
receiving a retransmission of the autonomous uplink transmission using the configured resources (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the NACK is received by the UE for the uplink retransmission, where (3) NACK is used for retransmission for maintaining the MA signature. The MA signature is a resource including time/frequency resource, codes, codebooks, sequences, etc. The uplink retransmission is performed by the UE to the eNB maintaining the MA signature, which includes time/frequency resource, codes, codebooks, sequences, etc. The grant-free transmission scheme is a data transmission scheme based on contention. Li discloses that the random access is performed using contention based scheme (see Li, [0003], [0058])).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Li and Jiang teach the claimed limitations as stated above. Li and Jiang do not explicitly teach the following features: regarding claim 32, further comprising:
configuring the response signal to indicate at least one of a backoff indicator, or a timing advance indicator, or a power control command, or a transport block size update indicator, or a redundancy version indicator, or a cyclic shift indicator, or an updated scrambling sequence indicator, or a retransmission request, or a resource grant for an updated configured resource set, or a combination thereof, for the UE to use for performing a retransmission of the autonomous uplink transmission.

As to claim 32, Kim teaches further comprising:
configuring the response signal to indicate at least one of a backoff indicator, or a timing advance indicator, or a power control command, or a transport block size update indicator, or a redundancy version indicator, or a cyclic shift indicator, or an updated scrambling sequence indicator, or a retransmission request, or a resource grant for an updated configured resource set, or a combination thereof, for the UE to use for performing a retransmission of the autonomous uplink transmission (Kim, [0107], [0114], Table 1, [0131]-[0133], Figs. 9(a)-(c), [0134]-[0137], the NACK is transmitted by the eNB to the UE for the uplink retransmission, where (3) NACK is used for retransmission. The NACK includes a transmission power control (TPC) element, a redundancy version (RV) element, etc. The grant-free transmission scheme is a data transmission scheme based on contention. Li discloses that the random access is performed using contention based scheme (see Li, [0003], [0058])).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Jiang to have the features, as taught by Kim, in order to efficiently transmit and receive uplink and downlink signals, and to prevent unnecessary transmissions and raise resource efficiency, thereby overall throughput of a radio communication system is improved (Kim, [0021], [0125]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0075598), hereinafter “Li” in view of Jiang et al. (US 2019/0223227), hereinafter “Jiang” and further in view of Kim et al. (US 2019/0253193), hereinafter “Kim”, and further in view of Feuersanger et al. (US 2012/0069805), hereinafter “Feuersanger”.

Li, Jiang and Kim teach the claimed limitations as stated above. Li, Jiang and Kim do not explicitly teach the following features: regarding claim 11, wherein the updated configured resource set comprises at least one of a larger bandwidth parameter, a larger transmission window parameter, a larger resource set, or a combination thereof, than the configured resource set.

As to claim 11, Feuersanger teaches wherein the updated configured resource set comprises at least one of a larger bandwidth parameter, a larger transmission window parameter, a larger resource set, or a combination thereof, than the configured resource set (Feuersanger, [0187], the resource allocation is updated from first resources to a larger transport block size to account for the radio bearer’s data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Li, Jiang and Kim to have the features, as taught by Feuersanger, in order to dynamically allocate and schedule resources based on the radio bearer’s data, thereby ensuring that only data of the radio bearers is multiplexed to the transport block of a given transmission time interval (Feuersanger, [0186]-[0187]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473